Citation Nr: 1106885	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  02-18 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, 
to include as due to asbestos exposure.

2.  Entitlement to a compensable disability rating for service-
connected hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from September 1963 to June 1967.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of October 2001 and June 2004 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

Procedural history

Respiratory disorder

In October 2001, the RO denied the Veteran's service-connection 
claim for asbestosis.  The Veteran disagreed with this decision 
and perfected an appeal as to that issue.

The Board remanded the Veteran's respiratory disorder claim in 
December 2003, July 2005, and July 2009 for further evidentiary 
development.  Such was achieved, and the Veteran's claim was 
readjudicated by the Appeals Management Center (AMC) in August 
2010.  The Veteran's claims file has been returned to the Board 
for further appellate review.

Hemorrhoids

In January 2003, the RO awarded the Veteran service-connection 
for hemorrhoids; a noncompensable disability rating was assigned, 
effective January 2, 2002.  The Veteran did not appeal this 
decision.  Subsequently, in January 2004, the Veteran filed a 
claim requesting an increased rating greater than zero percent 
for his hemorrhoid disability.  The RO denied this claim in the 
above-referenced June 2004 rating decision.  The Veteran was 
notified of this decision in a letter dated June 21, 2004.  

Less than one year later, on June 14, 2005, the RO received the 
Veteran's Notice of Disagreement (NOD) with the June 2004 rating 
decision.  See the Veteran's June 14, 2005 Statement in Support 
of Claim.  He timely perfected an appeal.  Thus, the Veteran's 
appeal originates from a June 2004 rating decision, and not from 
a subsequent rating decision, as erroneously indicated by the RO 
in its July 2006 statement of the case (SOC). 

Hearing requests

The Veteran was scheduled to appear for a hearing with a Veterans 
Law Judge (VLJ) in June 2003 regarding his asbestosis claim.  The 
Veteran cancelled this hearing and has not since requested that 
the hearing be rescheduled.  This hearing request, therefore, is 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2010).

The Board also notes that the Veteran requested a videoconference 
hearing regarding his hemorrhoids claim on his July 2006 
substantive appeal [VA Form 9].  In a December 8, 2010 letter, 
the Veteran was notified that this hearing would be held on 
January 20, 2011.  He failed to report for this hearing.  The 
Veteran has provided no explanation for his failure to report and 
has not since requested that the hearing be rescheduled.  This 
hearing request, therefore, is also deemed withdrawn. See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2010).

Remanded issue

The Veteran's increased rating claim for his hemorrhoid 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not support a finding that a 
relationship exists between the Veteran's current respiratory 
disability and his active duty military service.
CONCLUSION OF LAW

The Veteran's respiratory disorder was not incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction above, the Board has remanded the 
Veteran's respiratory disorder claim in December 2003, July 2005, 
and July 2009.  In December 2003, the Board instructed the AOJ to 
request the Department of Defense (DoD) or the U.S. Air Force to 
provide information about the Veteran's duties in service and the 
likelihood that he was exposed to asbestos.  The Board also 
instructed the AOJ to schedule the Veteran for a VA respiratory 
examination.  Indeed, the Veteran appeared for a VA examination 
in March 2004, and the examination report has been associated 
with the Veteran's claims folder.  However, the AOJ did not make 
an inquiry to the DoD or the Air Force regarding the Veteran's 
potential for asbestos exposure.  As such, the Board remanded the 
Veteran's claim again in July 2005 to ensure compliance with its 
previous remand instructions.  Subsequently, the AOJ sent the 
letter to the DoD and the Air Force in March 2007 and January 
2009 requesting information about the Veteran's duties and his 
potential exposure to asbestos.  The respective responses have 
been associated with the Veteran's claims folder. 

Most recently, the Board remanded the Veteran's respiratory 
disorder claim in July 2009 to afford the Veteran an opportunity 
to notify VA of any outstanding treatment reports that were not 
already of record, and to schedule the Veteran for an updated VA 
respiratory examination.  After such was achieved, the AOJ was to 
readjudicate the Veteran's claim.

In a July 2009 letter, the AOJ requested that the Veteran provide 
any additional evidence he thought pertinent to his claim.  The 
AOJ also asked the Veteran to identify any treatment he received 
for his respiratory disorder after May 2005.  The Veteran did not 
respond to this letter.
The Veteran did appear for a VA examination in January 2010.  The 
VA examination report has been associated with the Veteran's 
claims folder.  The Appeals Management Center (AMC) then 
readjudicated the Veteran's claim in an August 2010 supplemental 
statement of the case (SSOC). 

Thus, there is compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance].

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in May 2001, January 2004, July 2005, and 
July 2009.  To the extent that the Veteran may not have been 
provided with complete notice until after the initial 
adjudication, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  Following 
the provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
Veteran's claim most recently in August 2010.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim].  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records, service personnel records, his post-
service VA and private treatment records, and his lay arguments 
have been obtained.  Neither the Veteran nor his representative 
has identified any outstanding evidence, to include any other 
medical records, that could be obtained to substantiate the 
Veteran's service-connection claim.  The Board is also unaware of 
any such outstanding evidence. 

With respect to the VA examination conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to adjudicate the Veteran's 
respiratory disorder claim.  The Veteran was recently provided 
with a VA examination in January 2010.  The examination report 
reflects that the examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate examination, and rendered appropriate diagnoses 
consistent with the other evidence of record.  Pulmonary function 
tests and a CT scan were administered at the VA examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions concerning the 
issue on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative, 
and has withdrawn his request for a personal hearing.

Accordingly, the Board will address the claim on appeal.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002);   38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus or relationship between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary of VA promulgated any 
regulations in regard to such claims.  However, VA has issued a 
circular on asbestos-related diseases.  DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) provides guidelines for 
considering compensation claims based on exposure to asbestos.  
The information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), 
Part VI, 7.21.  The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  VA Manual M21-1, Part VI, para. 7.21 (October 
3, 1997) provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural effusion 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx, as well as the 
urogenital system (except the prostate) are also associated with 
asbestos exposure.  Thus persons with asbestos exposure have 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1, Part VI, para 
7.21(a).

The applicable section of Manual M21-1 also notes that some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VA O.G.C. Prec. Op. No. 
04-00.

In short, with respect to claims involving asbestos exposure, VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether or 
not there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2010).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he currently has a 
respiratory disorder [asbestosis] that was caused by exposure to 
asbestos while fulfilling his duties as a painter and protective 
coating specialist during his active duty service.  

As noted above, in order to establish service connection for the 
claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus or 
relationship between the two.  See Hickson, 12 Vet. App. at 253.  

Turning first to Hickson element (2), in-service disease or 
injury, it is undisputed that the Veteran served on active duty 
as a painter and as a protective coating specialist.  The 
Veteran's service treatment records clearly indicate that he 
experienced "occupational exposure to hazardous substances" 
through his paints and thinners.  See the Veteran's October 19, 
1965 Chronological Record of Medical Care.  Notably, a May 2002 
Personnel Information Exchange System (PIES) Memorandum indicated 
that, generally speaking, those who served in the Navy with a job 
title such as "painter" had a "probable" risk of exposure to 
asbestos.  See the May 13, 2002 Memorandum from M.M.P.  Although 
the Veteran did not serve in the Navy, the Board nevertheless 
finds the PIES Memorandum helpful in determining how likely it is 
that a painter in the military might be exposed to asbestos.  The 
Veteran has also submitted a list of the kinds of paint and 
plaster products he used while serving on active duty, each with 
their own documented percentage of asbestos content.  See the 
Veteran's February 5, 2004 Statement in Support of Claim and 
attached chart. 

In light of the fact that the Veteran served as a painter during 
service, that his service treatment records note that he was 
exposed to hazardous substances from his paints, that other 
military painters have a "probable" risk of exposure to 
asbestos, and that a number of the paints, plasters and sealants 
available to the Veteran during the time of his service contained 
asbestos, the Board resolves all doubt in favor of the Veteran 
and finds that he was likely exposed to asbestos during his 
active duty service.  Accordingly, in-service injury to the lungs 
is demonstrated.  Hickson element (2) is therefore satisfied.  

Concerning in-service disease, the Board briefly notes that the 
Veteran was not diagnosed with a chronic respiratory disorder 
during his years of active service.  Although he received 
treatment on occasion for upper respiratory infections and chest 
pain during service, the Veteran's March 1967 separation 
examination pertinently indicated a "normal" evaluation of the 
Veteran's chest and lungs.  Indeed, the examination report 
clearly noted that the Veteran had chest pain and cough in 
service with a viral upper respiratory condition in February 
1967, but that he now felt "completely well," chest x-rays were 
negative, and there were no complications or sequelae.  See the 
Veteran's March 1967 Report of Medical Examination.  The Veteran 
himself noted upon exiting service that he did not have shortness 
of breath, asthma, or a chronic cough during service, only chest 
pain noted above.  See the Veteran's March 1967 Report of Medical 
History.  Accordingly, in-service disease is not demonstrated.

Turning next to the Hickson element (1), current disability, the 
record contains conflicting medical evidence regarding whether 
the Veteran currently has asbestosis.  In February 2001, Dr. 
R.A.H. diagnosed the Veteran with "bilateral interstitial 
fibrosis consistent with asbestosis" after reviewing a December 
2000 chest x-ray.  See the February 27, 2001 radiology note of 
Dr. R.A.H.  Dr. R.A.H. subsequently wrote a letter indicating his 
belief that the Veteran had asbestosis.   See Dr. R.A.H.'s March 
10, 2001 letter.  
Dr. R.A.H.'s findings were confirmed by Dr. C.L.J., who in 
December 2001 opined that the Veteran "does have some degree of 
asbestos related lung disease."                  See the 
December 18, 2001 examination report of Dr. C.L.J.

In contrast, after reviewing chest x-rays taken at the VA in 2001 
and 2003, a March 2004 VA examiner indicated that such films 
"were not felt to show asbestosis," and that he was "unable to 
make a diagnosis of asbestosis."  See the March 2004 VA 
examiner's report, page 2.  Although the VA examiner diagnosed 
the Veteran with "possible asbestosis" at the time of the 
examination, it is noted in ink on the report that such was "not 
found" upon further evaluation.  See id.  VA outpatient 
treatment records dated from 2002 to 2005 fail to indicate that 
the Veteran had asbestosis or any other chronic respiratory 
disorder.

In an effort to clarify the current nature and etiology of the 
Veteran's claimed respiratory condition, the Board remanded the 
claim in July 2009 to afford the Veteran an updated, and more 
thorough VA examination.  After reviewing the Veteran's entire 
medical history, to include his history of exposure to hazardous 
substances as a painter in service, and upon examination and 
testing of the Veteran's lungs, the January 2010 VA examiner 
pertinently concluded that the Veteran's lung disease "is not 
asbestosis lung disease . . . ."   Rather, the examiner 
diagnosed the Veteran with restrictive lung disease related to 
the Veteran's nonservice-connected gastroesophageal reflux 
disease (GERD).  See the January 2010 VA examiner's report, page 
2.  

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 
1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals 
for the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  

The Board finds that the January 2010 VA examiner's evaluation is 
the most probative piece of evidence both for identifying the 
Veteran's respiratory disorder and for determining its etiology.  
The January 2010 VA examiner's evaluation is the most 
comprehensive report of record as it noted review of the 
Veteran's entire history, to include what was documented in the 
Veteran's service treatment records and in the private 
evaluations of Drs. R.A.H. and C.L.J.  It does not appear that 
any previous examiner had access to more information and evidence 
than the January 2010 VA examiner.  

The January 2010 VA examiner cataloged the progression of the 
Veteran's respiratory disorder over time, noting that the Veteran 
had a normal separation physical in 1967, and that chest x-ray 
imaging was normal until recent years.  See the January 2010 VA 
examiner's report, page 2.  Additionally, the examiner utilized 
pulmonary function testing and CT imaging, consulted with his 
pulmonary staff before drafting his medical findings, and cited 
to specific aspects of the record to support his conclusion that 
the Veteran does not have asbestosis, but rather restrictive lung 
disease.

In particular, the January 2010 examiner highlighted the above-
stated findings of Dr. R.A.H. and Dr. C.L.J., noting that their 
diagnoses of asbestosis were based on a "limited workup whereas 
the recent workup . . . was more expansive (including CT imaging) 
. . . [and] more definitive."  See the January 2010 VA 
examiner's report, pages 2 and 3.  In other words, the January 
2010 VA examiner found a current diagnosis of restrictive lung 
disease [based on evidence of "pleural thickening with patchy 
changes in the lungs" found on CT imaging] to be a more accurate 
diagnosis than asbestosis because the respiratory testing 
employed in January 2010 was more definitive than the those uses 
by Dr. R.A.H. and Dr. C.L.J.  

The January 2010 VA examiner's report ultimately contains the 
most persuasive opinion on the matter, and it has support in the 
record.  As noted above, the March 2004 VA examiner also ruled 
out asbestosis as a diagnosis.  Additionally, and significantly, 
Dr. C.L.J. also diagnosed the Veteran with restrictive lung 
disease in December 2001 after a pulmonary function test.

The Board notes that Dr. R.A.H.'s and Dr. C.L.J.'s respective 
diagnoses of asbestosis, or asbestos related lung disease, were 
based in part on one December 2000 chest x-ray that was 
interpreted by Dr. R.A.H.  See the December 7, 2000 report of Dr. 
R.A.H.; see also the August 2002 letter from Dr. C.L.J.  As 
discussed above, upon reading the x-ray report, Dr. R.A.H. 
diagnosed the Veteran with interstitial fibrosis consistent with 
asbestosis.  Crucially however, Dr. R.A.H. did not support this 
interpretation with any clinical rationale, save his subsequent 
March 2001 acknowledgment that the Veteran was in fact exposed to 
asbestos in service-a fact conceded herein by the Board, and 
understood by all examiners of record [to include the January 
2010 VA examiner].  Crucially, Dr. C.L.J. relied in part on this 
unsubstantiated finding to support a diagnosis of asbestos 
related lung disease in his December 2001 report.  See the 
December 18, 2001 examination report of Dr. C.L.J.  Accordingly, 
as the asbestosis diagnoses were based in part on unexplained or 
unsubstantiated medical findings, they are afforded little 
probative value.         See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of the health care provider to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].

The Board additionally notes that unlike the January 2010 VA 
examiner, both private examiners neglected to comment on the 
Veteran's pertinently normal clinical findings upon separation 
from service in 1967, or on the multiple years following service 
without complaint or treatment for respiratory problems, despite 
their review of the Veteran's medical history.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed].

The Board recognizes that the Veteran is competent to describe 
his own observable symptomatology.  Crucially however, he is not 
competent to diagnose himself with a specific respiratory 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) [noting, in a footnote, that sometimes a layperson 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer].  As such, the Veteran's lay 
assertions that he has asbestosis, as opposed to any other 
respiratory condition, are not competent and are afforded no 
weight of probative value.
Although the evidence of record is against a finding of an 
asbestosis diagnosis, it is clear that the Veteran does currently 
have a disability affecting his respiratory system-namely, 
restrictive lung disease.  To that extent only, Hickson element 
(1), current disability, is also met.  

Moving finally to crucial Hickson element (3), nexus or 
relationship, the January 2010 VA examiner has linked the 
Veteran's restrictive lung disease to his nonservice-connected 
GERD and not to his job duties as a painter during military 
service.  See the January 2010 VA examiner's report, page 2.  As 
described above, the Board finds the medical opinion of the 
January 2010 VA examiner to be the most persuasive and probative 
medical opinion of record.  

The Veteran has had ample opportunity to secure additional 
medical evidence  contrary to the findings of the January 2010 VA 
examiner and submit the same to VA.  He has not done so.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility 
to support a claim for VA benefits].

As noted above, the Veteran is competent to testify as to his own 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) 
[lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge].  In that connection, the Veteran 
has asserted that his respiratory problems initially began while 
in the Air Force, and became worse in 1993 after he had a mass 
removed from his lung by the VA.  The Veteran asserts he was told 
he had asbestosis at that time.  See the Veteran's February 5, 
2004 Statement in Support of Claim.  

The Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 38 C.F.R. § 
3.303(b) (2010).  After a complete review of the evidence of 
record, the Board finds that the Veteran's lay testimony 
regarding continuity of symptomatology, although competent, lacks 
sufficient credibility.

Crucially, the Veteran's assertions of continuity are 
contradicted by the medical evidence of record.  In particular, 
the Veteran's 1967 examination upon separation clearly showed a 
"normal" clinical evaluation of the Veteran's lungs and chest.  
Further, the report noted that any viral upper respiratory 
infection the Veteran had in service resolved, as the Veteran 
reported that he felt "completely well," chest x-rays were 
negative, and there were no complications or sequelae.  See the 
Veteran's March 1967 Report of Medical Examination.  The Veteran 
also denied asthma, shortness of breath, and a chronic cough 
during service.  See the Veteran's March 1967 Report of Medical 
History.  

Significantly, more than twenty years later, the Veteran reported 
to a VA psychiatrist that he had "no medical problems and no 
known allergies."                See the Veteran's July 8, 1991 
VA Medical Record Report.  Indeed, up to that point, the Veteran 
had not received treatment for any lung problems or disabilities.  
              
The Board acknowledges that chest x-rays taken in July 1993 did 
in fact show that the Veteran had a left upper lobe nodule and 
prominent left hilum, but pulmonary functioning testing indicated 
that the Veteran had a "mild restrictive pattern," rather than 
asbestosis.  See the Veteran's August 1993 Discharge Summary by 
Dr. P.S.  To the extent that the Veteran now asserts that he was 
informed by a medical professional in 1993 that he had 
asbestosis, it must be noted that the U.S. Court of Appeals for 
Veterans Claims has held that a lay person's statement about what 
a physician told him or her, i.e., "hearsay medical evidence," 
cannot constitute medical evidence, as "the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently unreliable 
to constitute 'medical' evidence."  See Robinette v. Brown, 8 
Vet. App. 69 (1995).

The Board is aware of the holding in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006), which notes that the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
the veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.

However, Buchanan also states that, as the finder of fact, the 
Board is permitted to determine whether lay evidence is credible 
"in and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Id. at 1337.  The Board may also "weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record." Id.

In this case there is contemporaneous evidence of record that 
specifically contradicts the Veteran's assertion that he has had 
continuous problems with his lungs since his in-service exposure 
to asbestos.  The Board places greater weight of probative value 
on the history the Veteran presented to medical professionals for 
treatment purposes years ago [i.e., during active service and 
years thereafter] than it does on his recent statements to VA in 
connection with his claim for monetary benefits.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the veteran]; 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the veteran is 
an interested party; personal interest may, however, affect the 
credibility of the evidence].

Moreover, the Veteran's absence of respiratory complaints [both 
in-service upon separation from service, and for decades after 
his separation] also weighs against the Veteran's assertions of 
continuity.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of the claimed condition].

Finally, as discussed above, the probative medical evidence of 
record supports a finding that the Veteran's restrictive lung 
disease is related to his nonservice-connected GERD, and not to 
his military service.  See the January 2010 VA examiner's report.
 
In light of the Veteran's conflicting medical histories, the 
absence of complaint or treatment for any respiratory problems 
upon separation from service or for decades following service, 
the Veteran's inconsistent assertions, the medical evidence 
linking the Veteran's current respiratory disorder to a 
nonservice-connected disability, and the Veteran's potential 
bias, the Board is unable to afford the Veteran's statements any 
probative value with respect to the question of whether there has 
been a continuity of symptomatology affecting the Veteran's 
respiratory system since service.   See Caluza v. Brown, 7 Vet. 
App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. 
Cir. 1996) [In determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self- interest, malingering, desire for monetary gain, and 
witness demeanor].

Continuity of symptomatology since service is therefore not 
demonstrated. Accordingly, Hickson element (3), relationship or 
nexus, has not been satisfied.  The Veteran's service-connection 
claim for a respiratory condition, to include as due to asbestos 
exposure, fails on this basis.


ORDER

Service connection for a respiratory disorder, to include as due 
to asbestos exposure, is denied.


REMAND

The Veteran claims entitlement to a compensable disability rating 
for his service-connected hemorrhoid disability.  After having 
carefully considered the matter, and for reasons expressed 
immediately below, the Board believes that the Veteran's claim 
must be remanded for further evidentiary development.  

The Board observes that the Veteran's hemorrhoid disability was 
most recently evaluated by a VA examiner over five years ago in 
January 2006.  Since that time, the Veteran has specifically 
asserted that his hemorrhoids have worsened in severity.  See the 
Veteran's July 2006 VA Form 9; see also the January 27, 2011 
Informal Hearing Presentation, page 1 [indicating the Veteran's 
contention that his hemorrhoids are "more severe than his rating 
suggests"].  

Although a new VA examination is not warranted based merely upon 
the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 
174 (2007)], the Court has held that where a veteran claims that 
a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition, the VA must provide a new examination.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board 
believes that a medical examination assessing the current 
severity of the Veteran's hemorrhoid disability is necessary to 
adequately decide this claim.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
hemorrhoids.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran which are not already in the 
record on appeal.  Efforts to obtain these 
records should be memorialized in the 
Veteran's VA claims folder.  

2.  VBA should then schedule the Veteran 
for a VA examination to determine the 
current severity of his hemorrhoid 
disability.  The Veteran's VA claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner.  

In particular, the examiner should comment 
upon whether the Veteran's hemorrhoids are 
large or thrombotic, irreducible, and/or 
frequently recurrent.  The examiner should 
also note whether persistent bleeding, 
excessive redundant tissue, anemia, and/or 
fissures exist.  A report of the 
examination should be associated with the 
Veteran's VA claims folder.  

3.  After undertaking any other 
development it deems necessary, the VBA 
should readjudicate the Veteran's 
increased rating claim.  If the claim is 
denied, in whole or in part, the RO should 
provide the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


